Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Office Action is in response to an amendment filed on 2/8/2022 wherein claims 43-46 have been added as new and claims 1-34, 37 and 39-42 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Response to Arguments
Applicant's Argument: 
Applicant's arguments with respect to the pending amended and new claims have been fully considered but they are moot because most of the examined claims were cancelled and new claims were filed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following were not mentioned in the original specification:
“wherein the anterior side is attached to less than half of a perimeter of the sealable opening at least at one point, and wherein the at least one point is positioned on the perimeter such that the at least one decorative element is visible on the anterior side”. 
“wherein the switch is engageable through the visible exterior of the pouch”.
“wherein the one or more lights are contained within the pouch such that the one or more lights are visible from outside of the pouch when they are activated”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.  No new matter should be entered.
an anterior side is attached to less than half of a perimeter of the sealable opening at least at one point, and wherein the at least one point is positioned on the perimeter such that the at least one decorative element is visible on the anterior side.
the switch is engageable through the visible exterior of the pouch.
the one or more lights are contained within the pouch such that the one or more lights are visible from outside of the pouch when they are activated.
Power source.
Sound producing device.
Speaker.
Switch.
One or more lights.
Figs. 13-16 filed on 2/8/2022, are objected to as they appear to be black and white photographs and it is unclear what the applicant is illustrating in these figures.
Applicant is respectfully reminded that “[p]hotographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained 
In the instant case, garments can be represented using line drawings, as evidenced by figures  1-12 and 17 of the instant application and the figures provided by the cited prior art.  
Moreover, the drawings should follow the Standards for Drawings as set forth in 37 CFR 1.84 including having “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 35-36, 38 and 43-46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 43-44 and 46, recites “wherein the anterior side is attached to less than half of a perimeter of the sealable opening at least at one point, and wherein the at least one point is positioned on the perimeter such that the at least one decorative element is visible on the anterior side”, “wherein the switch is engageable through the visible exterior of the pouch” and “wherein the one or more lights are contained within the pouch such that the one or more lights are visible from outside of the pouch when they are activated”. No support was found in the original disclosure. Applicant is respectfully requested to point out in details where the newly added limitations are obtained from.


Conclusion
The prior art made of record and not relied upon is considered (See cited references) pertinent to applicant's disclosure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732